Citation Nr: 0201340	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  94-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
injuries to cranial nerves V and VII with scars of the right 
cheek, upper lip, bridge of the nose and left upper eyelid, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease with contusion and abrasion of the right 
shoulder, currently rated as 30 percent disabling.

3.  The propriety of the initial disability evaluation for 
service-connected cervical disc disease with musculoskeletal 
headaches, currently rated as 20 percent disabling.

4.  Entitlement to an effective date earlier than August 23, 
1996, for the assignment of a total disability evaluation 
based upon individual unemployability due to service-
connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1959. The veteran also served on active duty for 
training in the National Guard in 1955.

This appeal arises from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 

In July 1996, the Board issued a decision remanding the issue 
of the ratings for facial scarring and right shoulder injury 
and reopened the claim of service connection for cervical 
disc disease with headaches.  The issue of an earlier 
effective date for TDIU was denied and timely appealed during 
the course of the post-Remand development.  

The veteran's case was certified to the Board in September 
2001.  The veteran originally submitted additional argument 
and evidence for consideration by the Board in November 2001.  
However, due to delays in processing mail intended for 
federal agencies in the Washington, D.C., area, the mail was 
not received at the Board until January 2002.  Although the 
date of receipt of the veteran's submission is outside of the 
normal 90 days permitted, it is deemed to be timely received 
in light of the extraordinary circumstances involving the 
handling of mail at the time.  Further, the veteran has 
submitted a waiver of consideration of the material by the 
agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304(c) (2001).  Accordingly, the Board will consider 
his arguments and evidence in its appellate review.  The 
Board notes that a duplicate set of materials was submitted 
by the veteran later in January 2002 and received at the 
Board that same month.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.

2.  The residuals of injuries to cranial nerves V and VII 
with scars of the right cheek, upper lip, bridge of the nose 
and left upper eyelid are manifested by an approximately 8-
centimeter tender and hyperpigmented scar over the right 
cheek, a 4-centimeter scar under the right eye, a 2-
centimeter by 3.5-centimeter scar over the nose between the 
eyes, a .5-centimeter scar on the lateral aspect of the left 
eye, a 3-centimeter vertical scar on the upper lip, and a 3-
centimeter scar on the chin.  The scars are subjectively 
painful in cold weather but otherwise symptom free. 

3.  There is apparent nervous involvement with the scars of 
the right cheek, upper lip, bridge of the nose and left upper 
eyelid manifested by decreased sensation to light touch and 
pinprick over the right side of the face, consistent with 
cranial nerve V and VII abnormalities; these scars are no 
more than severely disfiguring, are not complete or 
exceptionally repugnant or productive of deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  There is neither ulceration, extensive 
exfoliation, crusting nor marked discoloration, color 
contrast, or the like. 

4.  The veteran's degenerative joint disease with contusion 
and abrasion of the right shoulder is manifested by not more 
than limitation of motion of the right arm to midway between 
side and shoulder level; there is severe pain related to the 
degenerative joint disease which prevents shoulder rotation.  

5.  The veteran's cervical disc disease with musculoskeletal 
headaches is manifested by no more than moderate 
intervertebral disc syndrome with recurring attacks, and 
moderate limitation of motion of the cervical spine 
throughout the rating period; the headaches have not been 
shown to be productive of prostrating attacks.  

6.  The veteran filed a claim for TDIU on October 12, 1999, 
and a claim for secondary service connection for several 
disabilities in August 1996; he asserted in statements dated 
as early as March 1997 that he was unable to work due to his 
service-connected disabilities.

7.  In a September 1999 rating decision, the RO granted 
service connection for depression and awarded a 30 percent 
evaluation for that disability, effective from August 23, 
1996, the date of his claim of service connection for 
depression as secondary to service-connected cervical disc 
disease with musculoskeletal headaches and the date 
identified as the date he met the requirements for TDIU. 

8.  A combined 70 percent rating was assigned as of August 
23, 1996; there is no basis to conclude that the veteran was 
totally disabled by reason of service-connected disabilities 
prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected status post injuries to cranial nerves 
V and VII with scars of the right cheek, upper lip, bridge of 
the nose and left upper eyelid, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 4.124a, Diagnostic Codes 
7800, 7806-8205 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for a 40 percent evaluation for service-
connected degenerative joint disease with contusion and 
abrasion of the right shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.45, 4.59, 4.71a, 4.118, 
Diagnostic Codes 7805, 5003, 5201 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for an initial evaluation in excess of 20 
percent for service-connected cervical disc disease with 
musculoskeletal headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.45, 4.59, 4.71a (Diagnostic 
Codes 5290, 5293), 4.124a (Diagnostic Code 8100) (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).

4.  The requirements for an effective date earlier than 
August 23, 1996, for the assignment of a total disability 
rating based on individual unemployability due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist, 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims (CAVC or Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  In Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order),the Court held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law applies to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (Nov. 9, 2000).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  This law and its implementing regulations, in 
pertinent part, provide that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.

Given that the efforts by the RO to assist the veteran with 
the development of facts pertinent to his claims were 
thorough and consistent with the requirements of the newly 
enacted statutory and regulatory provisions regarding the 
VA's duty to assist him, the Board finds that the veteran's 
appeal will not be adversely affected merely because the RO 
developed this appeal prior to, and therefore did not inform 
him of, the enactment of the new provisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board specifically notes that the veteran was provided 
several examinations to obtain sufficient information to 
evaluate the degree of disability caused by the service-
connected disabilities currently on appeal and inasmuch as 
that information was pertinent to determining the effective 
date of his TDIU benefits.  38 U.S.C.A. § 5103A.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).  The RO informed the veteran of the need for such 
evidence in its Statements of the Case.  Given that the 
actions by the RO reflect fundamental compliance with the 
newly enacted version of 38 U.S.C.A. § 5103, the Board finds 
that the veteran's appeal will not be adversely affected 
because the RO developed this appeal prior to, and did not 
specifically inform him of, the enactment of the new 
provisions.  See Bernard v. Brown, 4 Vet. App. at 394.

I.  Disability Evaluations

A.  Applicable law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Pertinent regulations provide that, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Reasonable doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 4.3, 4.7 (2001).  

In a decision issued while the veteran's claim was pending, 
the CAVC distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court held that "staged" ratings could be 
assigned, in which separate ratings can be assigned for 
separate periods of time based on the facts found.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, the Fenderson case is applicable in the claim 
involving cervical disc disease with musculoskeletal 
headaches, and Francisco is relevant to the other two rating 
issues.

In evaluating a service-connected joint disability, VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

Moreover, except as otherwise provided in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4 (2001), all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2001).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 (West 1991) as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14 
(2001).  

In Esteban, the Court held that a veteran, who was service-
connected for residuals of injury to the right side of his 
face, was entitled to separate ratings for disfigurement, a 
painful scar, and muscle injury.  Thus, as a matter of law, 
the appellant was entitled to combine his 10 percent rating 
for disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2001) with an additional 10 percent rating for tender 
and painful scars under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001), and a third 10 percent rating for facial muscle 
injury interfering with mastication under 38 C.F.R. § 4.71a, 
Diagnostic Code 5325 (2001).  The critical element was that 
none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.

B.  Factual and procedural background

The veteran filed the claim in September 1993.  However, 
service connection for scars of the right cheek, upper lip, 
bridge of nose and left upper eyelid was granted in a July 
1965 rating decision, and a 10 percent evaluation was 
assigned effective from January 1965.  In a January 1997 
rating decision that followed a Board remand, that rating was 
increased to a 30 percent rating effective from September 
1993, and the disability was recharacterized as stated on the 
cover page of this decision.  Service connection for an 
abrasion and contusion of the right shoulder was granted in a 
December 1990 rating decision, and a 0 percent rating was 
assigned effective from January 1989.  That rating was 
increased in the January 1997 post-remand rating decision to 
30 percent, effective from September 1993.  Finally, service 
connection for the veteran's cervical back disability and 
headaches was granted in the January 1997 rating decision, 
and a 20 percent rating was assigned effective from September 
1993.  

The various medical records in the veteran's claims file 
address more than one of the disabilities on appeal.  The 
Board will discuss the evidence as a whole in chronological 
order.  

The service medical records and post-service records disclose 
that the veteran injured his head in 1955.  He was involved 
in an automobile accident in 1959 which caused multiple 
lacerations of the face.  Neurological and general medical 
evaluations by VA in 1965 show that cranial nerves 2 through 
12 were intact, and that the multiple cicatrices of the face 
were well-healed and mildly disfiguring.  

VA treatment records dated from 1991 show conservative 
treatment and pain management for right shoulder and neck 
pain.  On evaluation of the veteran's neck and right shoulder 
in July 1993, John W. Collins, Jr., M.D., reported a history 
of headaches, and neck, right shoulder and right upper 
extremity pain since the 1955 accident.  The veteran also 
reported that a tank lid weighing in excess of 100 pounds had 
fallen on his head while he was in the National Guard.  He 
also reported that he had injured his head, neck and right 
shoulder again in the 1959 motor vehicle accident.  The 
veteran currently complained of neck pain with associated 
headaches.  Dr. Collins' diagnosis was cervical disc syndrome 
with cephalgia, impingement syndrome of the right shoulder, 
right ulna nerve therapy, and right carpal tunnel syndrome, 
all of which he believed were related to the injuries in 
service.  

Private and VA outpatient treatment records show that the 
veteran had been treated for prostate problems since 1993 or 
1994 at both private and VA facilities.  In August 1995 he 
requested that the scars on his face be improved.  It was 
observed that the facial nerve was intact with asymmetry of 
function due to scar.  Twitching was reportedly in a 
nonanatomical position.  In December 1995, he was observed to 
have old facial nerve injury with possible old neuroma.  
Cross innervation between the eye and lip was noted.  He was 
considered for Botox injections but this was not done.  He 
underwent psychological counseling for pain management.  He 
was seen in the mental health clinic for treatment of 
depression and chronic pain.  He underwent surgery in May 
1996 for his prostate.  Treatment notes for June through 
September 1996 show that he was recovering from his surgery, 
and that he was experiencing chronic pain in the back, 
shoulders and neck related to accidents in 1955, 1959, and 
1993.  

The veteran underwent VA examinations in November 1996 in 
conjunction with his claim.  In a neurological evaluation, he 
reported that in 1955 his head was caught in the top part of 
a tank and he was knocked unconscious for several minutes.  
He reported that he injured the right side of his face, 
including some nerves, during the 1959 automobile accident.  
He currently complained of numbness on the right side of the 
face all the way to the eye, a twitch and constant pain on 
the right side.  He also noted a history of depression and 
right sided shoulder injury dating from the 1959 accident.  
He said that the neck pain caused constant headaches which 
were at times severe.  

Objectively, the veteran had a 7-centimeter linear scar over 
his right face.  Neurological evaluation showed seventh nerve 
injury with droop of the corner of the mouth on the right.  
There was also an intermittent twitch of the right side of 
the face.  The peripheral nerve system was unremarkable with 
the exception of possible carpal tunnel syndrome on the 
right.  Motor and sensory impairment over the right side of 
the face included sensory impairment over the cheek to the 
eye and back to the ear consistent with fifth nerve injury.  
The slight droop at the corner of the mouth and twitching 
were consistent with seventh nerve injury.  

The examiner noted that an electromyogram in February 1995 
showed right carpal tunnel syndrome but no cervical 
radiculopathy, that X-rays of the right shoulder showed mild 
degenerative joint disease and that MRI of the cervical spine 
revealed C3, C4, C6-7 degenerative disc disease as well as 
some stenosis.  The diagnosis included cranial nerve V and 
VII injuries on the right, depression, cervical disc disease 
and headaches, musculoskeletal, related to cervical disc 
disease.  An examination for diseases and injuries of the 
spinal cord was also conducted in November 1996.  This 
examination merely noted the diagnoses of carpal tunnel 
syndrome and cervical radiculopathy found on the other 
neurological examination.  

The veteran was also afforded a VA orthopedic evaluation in 
November 1996.  Range of motion of the cervical spine 
consisted of flexion and extension to 45 degrees, right 
rotation to 45 degrees, left rotation to 50 degrees, and left 
and right lateral bending to 30 degrees.  The right shoulder 
had flexion of 45 degrees, extension of 20 degrees, internal 
and external rotation of 70 degrees, abduction of 45 degrees 
and adduction of 20 degrees.  X-ray and MRI results noted 
earlier were reviewed.  The diagnosis was cervical disc 
disease, with decreased range of motion, and right shoulder 
degenerative joint disease.  

The veteran was also afforded a VA examination for his facial 
scars in November 1996.  Color photographs, consistent with 
the clinical descriptions provided in the examination report, 
accompanied the report.  The veteran had a 7-centimeter 
linear nontender, non-depressed scar on the right side of his 
face with right droop of the corner of his mouth.  There was 
no keloid formation, adherence or herniation, or 
inflammation, swelling, or ulceration.  The scar was not 
painful.  The scar was slightly disfiguring.  Although it was 
considered not functionally limiting, there was some 
limitation noted due to the nerve injury.  

Outpatient treatment records from October 1996 to March 1997 
reveal treatment for depression, pain in the veteran's neck, 
shoulder, arm, and legs, as well as headaches.  

A statement submitted by the veteran from S. T. Gialde, D.O., 
dated in April 1997, contains an opinion that the veteran's 
neuropathy, disc disease, depressed mood, and pain, were 
related to injuries in service.  

A VA psychiatric examination dated in June 1997 indicates 
that the veteran worked as a machinist until he retired in 
1994.  The veteran discussed his pain as it related to 
depression, mood and irritability.  

A record of a VA neurological consultation dated in September 
1997 shows that the veteran was right-handed.  He again 
complained of pain in the right shoulder, neck, face, and 
head.  The neck demonstrated rotation of 20 degrees to the 
left and 40 degrees to the right.  Constant pain and spasm 
were reported.  The headaches reportedly had a constant 
intensity of 3 or 4 out of 10 and were 10 out of 10 when most 
severe.  Sonophobia and photophobia were reported.  He 
treated the headaches with extra strength Tylenol.  They had 
no focal weakness and usually receded after a few hours.  
Some nausea was reported.  Recent frequency for the severe 
headaches was 4 to 5 times a month.  Also reported was 
constant numbness in the face, tinnitus and dizziness on 
rising, and marked depression in the past.  The examiner 
observed some hypertropia, left higher than right, and some 
wall-eyed positioning.  There was decreased sensation over 
the right side of the face.  The impression included chronic 
pain syndrome effecting the neck, shoulders and face, 
possible peripheral neuropathy and right ulnar neuropathy.  

Additional treatment records from VA dated through October 
1999 show visits for complaints of pain in the neck, right 
shoulder and right side of the face.  The veteran reported in 
August 1999 that he was getting some relief from pain and 
irritability with Vicodin.  

The veteran submitted records from Dr. Gialde for treatment 
and management of pain dated from February to September 1999.  

The veteran underwent several VA examinations in November 
1999.  Examination of the right shoulder revealed complaints 
of constant pain estimated in intensity at 2-4 on a scale of 
1-10.  Fatigability, locking and lack of endurance were also 
noted without stiffness, swelling, heat, redness or giving 
way.  There was more severe pain with abduction, 10/10 at 
times.  His current treatments included hydrocodone and 
salsalate.  Right shoulder range of motion was forward 
flexion of 130 degrees and abduction of 60 degrees with pain.  
The veteran was unable to rotate internally or externally due 
to severe pain.  The diagnosis was severe degenerative 
arthritis of the right shoulder.

A psychiatric examination was also conducted in November 
1999.  The veteran reported that he had been on Social 
Security disability since January 1995 for cervical pain and 
depression.  The diagnosis was depression secondary to 
general medical condition.  It was felt that the veteran was 
markedly incapacitated because his depression had been 
compounded by his physical problems.  

On a VA examination of the veteran's cranial nerves in 
November 1999, he complained of numbness and burning over the 
right side of the face that had been constant since the 1959 
accident.  It was reported that his neurologic examination 
was unchanged since the last VA neurological evaluation in 
September 1997.  Cranial nerves were grossly intact but there 
was hypertropia, with the left eye higher than the right, and 
wall-eyed positioning.  The right side demonstrated decreased 
sensation to touch.  Articulation was normal.  The diagnosis 
was chronic pain syndrome of the face due to previous trauma, 
cranial nerve V and VII abnormalities on the right side of 
the face.  

A VA examination of the veteran's facial scars in November 
1999 revealed an approximately 8-centimeter tender 
hyperpigmented scar over the right cheek, a 4-centimeter scar 
under the right eye, a 2-centimeter by 3.5-centimeter 
hypopigmented scar over the nose between the eyes, a .5-
centimeter scar on the lateral aspect of the left eye, a 3-
centimeter vertical scar on the upper lip, and a 3-centimeter 
scar on the chin.  The scars were reportedly painful in cold 
weather but otherwise symptom free.

A VA examination for evaluation of the cervical spine was 
performed in November 1999.  The veteran complained of pain 
and spasm as well as radiating pain into the upper 
extremities.  Two to three times per week he had flare ups of 
severe pain.  Flexion and extension of the cervical spine 
were to 35 degrees, rotation to 50 degrees bilaterally, 
lateral bending to the left to 22 degrees and to the right of 
20 degrees.  There was spasm over the trapezius muscles and 
tenderness was noted over the spinal process.  The diagnosis 
was degenerative arthritis of the cervical spine and stenosis 
of the cervical spine with radiculopathy.  

An examination for miscellaneous neurological disorders was 
performed in November 1999 to evaluate the veteran's 
headaches.  The veteran described throbbing headaches 
occurring 4 to 5 times per month, each lasting one to three 
hours and requiring the veteran to lie down in a dark room.  
The diagnosis was post-traumatic migraine headaches.  

In July 2000, the veteran underwent additional VA examination 
for peripheral neuropathy.  The examination revealed 
involvement of the fifth and seventh cranial nerves, with 
paralysis and limitation of motion of the preauricular 
muscles.  There was numbness on the right side.  The 
assessment was cervical arthritic changes involving C3-4, C 
6-7 with peripheral involvement of the facial nerves from 
possible intercranial involvement of the fifth and seventh 
cranial nerves, with muscle loss and weakness.  An X-ray of 
the cervical spine showed unchanged degenerative spine 
disease.  

The veteran submitted the last page of a decision dated in 
June 1996 by an administrative law judge for the Social 
Security Administration showing that that agency found him to 
be disabled since December 1994, based on an application 
filed in February 1995.  

In additional argument and evidence that was received at the 
Board in January 2002, the veteran alleged that his several 
disabilities involving the issues on appeal warranted greater 
disability ratings.  He emphasized that he should be 
considered totally disabled as of September 1993.  Some of 
the evidence submitted was duplicative of evidence already of 
record.  Specifically, a copy of the signature page of his 
Social Security Administration decision, VA outpatient 
treatment records for September 27, 1997, and copies of 
several VA examination reports dated in November 1999.

The veteran said that the RO had refused to accept medical 
evidence from a September 1997 VA outpatient evaluation.  The 
Board notes that multiple copies of the September 1997 
treatment entries are included in the claims folder.  The 
August 1999 rating decision and supplemental statement of the 
case (SSOC) listed those records among those considered in 
rendering a decision on the veteran's disabilities.  The 
veteran also contended that the RO refused to acknowledge and 
apply the findings from the several VA examinations performed 
in November 1999.  The February 2000 rating decision cited to 
the examination reports in its reasons and bases as did the 
SSOC dated that same month.  These actions were detailed in a 
response to an inquiry from the veteran's congressional 
representative in December 2000, with a copy of the response 
provided to the veteran's representative.  

The veteran also included a copy of the February 2000 SSOC 
which indicated that the veteran had submitted copies of x-
ray and MRI results of the cervical spine and right shoulder 
but the results were lacking in what was considered proper 
identification and were not considered by the RO.  The 
veteran stated that the cited reports did contain identifying 
information.  The veteran submitted copies of a x-ray report 
for the cervical spine, an MRI report for the cervical spine, 
both dated in July 1997, and a x-ray report for the right 
shoulder dated in June 1997.  The results of the several 
tests were similar to the results of prior MRI and x-ray 
studies for the cervical spine and right shoulder.  Namely, 
degenerative disc disease of the cervical spine, foraminal 
narrowing at the C 3-4, and C 6-7 levels, and degenerative 
joint disease of the right shoulder.

The other evidence submitted by the veteran consisted of 
additional VA treatment records and the results of several 
diagnostic studies for the period from October 1999 to 
October 2001.  The entries confirm ongoing treatment for 
complaints of neck pain, headaches, and right shoulder pain.  
The records also reflect ongoing psychiatric and 
psychotherapy treatment during this period.  The reports of 
cervical spine MRI and x-ray studies, as well as additional 
x-rays of the right shoulder, are consistent with findings 
and diagnoses reported from similar studies in the past.

C. Evaluation for status post injuries to cranial nerves V 
and VII with scars of the right cheek, upper lip, bridge of 
the nose and left upper eyelid

In addition to the aforementioned general rules and 
regulations pertaining to rating service-connected 
disabilities, multiple diagnostic codes must be considered 
when evaluating the veteran's claim for an increased rating 
for injuries to cranial nerves V and VII with scars of the 
right cheek, upper lip, bridge of the nose and left upper 
eyelid.  Because this service-connected disorder of the skin 
is on his face and neck, Diagnostic Code 7800 is for 
consideration.  This diagnostic code is used to rate 
disfiguring scars of the head, face or neck.  Slight 
disfiguring scars of the head, face or neck are evaluated as 
noncompensably disabling (0 percent).  Moderate disfiguring 
scars of the head, face or neck are evaluated as 10 percent 
disabling.  Severe disfiguring scars of the head, face or 
neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, are evaluated as 
30 percent disabling.  Disfiguring scars of the head, face or 
neck which involve complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement are evaluated as 50 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  

A note following Diagnostic Code 7800 provides that where in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.

Superficial scars which are poorly nourished, with repeated 
ulceration, are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  Superficial scars 
which are tender and painful on objective demonstration 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  Other scars may be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001). 

Apart from scars, paralysis of the cranial nerves is rated on 
the basis of the relative degree of sensory manifestations.  
A 10 percent rating is provided when paralysis is incomplete 
and moderate, 30 percent disabling when it is incomplete and 
severe, and 50 percent disabling when it is complete.  
38 C.F.R. § 4.124a, Diagnostic Code 8205 (2001).  

The Board will also consider the analogous criteria for 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  
Eczema which is productive of slight, if any, exfoliation, 
exudation or itching on a nonexposed or small area, is rated 
as noncompensable, while eczema producing exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent rating.  Eczema with 
constant exudation or itching, extensive lesions or marked 
disfigurement warrants a 30 percent rating, while eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or which is exceptionally 
repugnant warrants a 50 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The veteran has urged that his manifestations of this 
disability entitle him to separate ratings for all of the 
scars as well as the nerve involvement.  Unlike the case in 
Esteban, however, where none of the symptomatology for any 
one of the muscle, scar or nerve manifestations was 
duplicative of or overlapping with the symptomatology of the 
other two conditions, the manifestation in this case are 
closely intertwined and are not separate and distinct in 
nature.  The various VA examinations for cranial nerves and 
scars illustrate this point.  That is, findings include 
chronic pain syndrome of the face, paralysis and limitation 
of motion of right-sided facial muscles, mouth droop on the 
right, muscle loss and weakness, along with decreased 
sensation to touch, on the right, and hypertropia, with the 
left eye higher than the right.  These findings show that the 
various elements that make up this disability, which stem 
from a single incident, are most appropriately considered as 
a whole because they overlap.  As such, the Board finds that 
the condition is appropriately rated as a whole.  

That being the case, the Board also finds that the disability 
is thus manifested by no more than moderately disfiguring 
scars and cranial nerve involvement.  Diagnostic Codes 8205, 
7805, 7803 do not provide for a rating in excess of 30 
percent under these circumstances.  Further, the examination 
reports as well as photographs do not show that the scars are 
completely disfiguring or exceptionally repugnant.  

The Board also does not find that the criteria for a rating 
of 50 percent under Diagnostic Code 7806 have been met.  
Although these criteria contemplate the combination of skin 
disability and systemic or nervous manifestations, the 
veteran's skin and neurological symptoms resulting from his 
service-connected disability are not of sufficient magnitude 
to present the type of disability picture contemplated under 
this section with factors such as ulceration of the skin or 
extensive exfoliation.  The veteran's manifestations symptoms 
have not been shown to be more than moderate to severe in 
degree.

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for status post injuries to cranial nerves V and 
VII with scars of the right cheek, upper lip, bridge of the 
nose and left upper eyelid, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the Board has 
considered all the evidence and finds that the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001). 

Apart from the provisions of the VA's Schedule for Rating 
Disabilities, the veteran has not submitted evidence showing 
that his service-connected status post injuries to cranial 
nerves V and VII with scars of the right cheek, upper lip, 
bridge of the nose and left upper eyelid has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  An extra-schedular rating is for 
consideration in cases presenting such an unusual disability 
picture.  In this regard, the veteran has indicated that he 
has not worked since 1994 due to a combination of pain and 
depression.  He has not been hospitalized for his facial 
scars and nerve damage.  As such, further development for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2001) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

D.  Evaluation for degenerative joint disease with contusion 
and abrasion of the right shoulder

The veteran's service-connected degenerative joint disease 
with contusion and abrasion of the right shoulder has been 
evaluated as 30 percent disabling under Diagnostic Codes 5201 
and 7805, which essentially provide for evaluation based on 
limitation of joint movements.  DC 5201 provides that 
limitation of motion of the major arm to 25 degrees from the 
side is rated at 40 percent, whereas limitation midway 
between the side and shoulder is rated at 30 percent.  See 
38 C.F.R. § 4.71a, DC 5201 (2001).  

There are findings of limited motion of the right shoulder 
(the veteran's dominant extremity because he is right-handed) 
consistent with midway between the side and shoulder, and 
therefore consistent with the 30 percent rating under DC 
5201.   

Additional pertinent diagnostic codes have been considered.  
There is no evidence of ankylosis of the scapulohumeral 
articulation intermediate between favorable and unfavorable 
(Diagnostic Code 5200) or fibrous union of the humerus 
(Diagnostic Code 5202).  Nonetheless, there are 
uncontroverted findings of severe degenerative arthritis of 
the right shoulder.  These findings must be addressed to 
determine if they provide a basis for assignment of an 
additional 10 percent evaluation in excess of the currently 
assigned 30 percent rating.  See 38 C.F.R. § 4.71a, DC 5201 
(2001).  

The Board will address the references to pain under 38 C.F.R. 
§§ 4.40 and 4.45, and determine whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain.  See 
DeLuca, 8 Vet. App. at 204-05.  In view of the medical 
references and complaints regarding the severe arthritis of 
the shoulder and its effect on the veteran's ability to 
function, the Board is persuaded that an additional 10 
percent is warranted on the basis of functional loss due to 
pain and weakness.  Here, the veteran's symptoms are 
supported by objective pathology consistent with a 30 percent 
rating as well as by additional findings related to pain.  
Specifically, it is noted that the veteran was unable to 
raise his shoulder to do internal or external rotation 
secondary to severe pain in the most recent VA examination of 
the shoulder.  There is limited range of motion.  The 
veteran's complaints, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an additional 10 percent evaluation.  Thus, the Board 
finds that, in light of the principles set forth in 38 C.F.R. 
§§ 4.40 and 4.45, those relating to painful motion in 
arthritic joints under 38 C.F.R. § 4.59, and DeLuca, an 
additional 10 percent rating is warranted under DC 5201, thus 
resulting in a 40 percent evaluation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) has been 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has also considered whether an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  There has been no showing that 
the right shoulder has caused marked interference with 
employment (i.e., beyond that contemplated in the now 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran reportedly retired in December 1994 and has asserted 
that he has been impaired occupationally, this disability is 
encompassed by the 40 percent evaluation and consideration of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
is unnecessary.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the evidence supports an increased evaluation of 40 
percent, but not more.  Insofar as the Board has declined to 
assign an even higher rating for degenerative joint disease 
with contusion and abrasion of the right shoulder, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001).

E.  Initial evaluation of cervical disc disease 
with musculoskeletal headaches

The veteran's service-connected cervical disc disease with 
musculoskeletal headaches has been evaluated as 20 percent 
disabling under codes 5290, 5293, with 5290 pertaining to 
limitation of motion of the cervical spine, and 5293 
pertaining to intervertebral disc syndrome.  DC 5290 provides 
that severe limitation of the motion of the cervical spine is 
rated at 30 percent, moderate limitation is rated at 20 
percent, and slight limitation of motion is rated at 10 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  DC 
5293 provides that pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent evaluation.  Severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, warrants a 40 percent rating.  Moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

As noted in an April 1999 MRI report, the veteran's 
degenerative cervical disc disease has consistently been 
characterized by moderate degenerative changes predominating 
at C6-7.  Cervical arthritic changes at C3-4 and C6-7 were 
also noted.  More recent MRI and x-ray studies in 2000 and 
2001 report similar findings.  The veteran has reported 
constant pain, with flare ups of pain during periods of 
excess activity.  Spasm was noted over the trapezius during 
the November 1999 examination.  However, there was good range 
of motion with flexion and extension to 35 degrees, good 
rotation to 50 degrees and bending to 20 and 22 degrees.  
This is generally consistent with the veteran's contentions 
that he has pain although a good degree of function remains 
in the cervical spine.  

The findings of limited motion of the cervical spine are 
consistent with no more than moderate limitation.  The 
findings do not meet the criteria for an evaluation in excess 
of 20 percent under Diagnostic Code 5290 at any time during 
the evaluation period.  Further, there is less than moderate 
intervertebral disc syndrome.  There is no objective evidence 
of recurring attacks as contemplated by the Diagnostic Code.  
There are no more than moderate signs appropriate to the site 
of the diseased disc.  These include spasm of the trapezius 
and tenderness.  Range of motion remains fairly full.  Thus, 
Diagnostic Code 5293 does not offer a basis for a higher 
evaluation.  

As to other potentially applicable diagnostic codes, there is 
an absence of evidence of ankylosis of the cervical spine (DC 
5287) and thus there is no basis for assignment of an 
increased evaluation in excess of the currently assigned 20 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2001). Because the veteran's service-connected disability 
encompasses headaches, the Board has also considered the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001) 
for migraine.  Under DC 8100, a 30 percent evaluation is 
warranted in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months and 10 percent is for assignment in cases where 
characteristic prostrating attacks are averaging one in 2 
months over the last several months.  In November 1999, the 
veteran was treated for musculoskeletal headaches that, while 
reportedly occurring four to five times per month, lasted 
only one to three hours; the objective evidence does not 
establish that the veteran's muscular headaches have been 
"prostrating" as contemplated under DC 8100 during the 
initial rating period. 
With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board must consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  In view of the 
discussion above, the Board concludes that such an additional 
rating is not supported either by the record or the veteran's 
contentions on the basis of functional loss due to pain and 
weakness in this case.  The veteran's symptoms are not 
supported by adequate objective pathology to suggest a rating 
in excess of a 20 percent rating.  Thus, the Board finds that 
an increased evaluation is not warranted on this basis.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
cervical spine disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 20 percent evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran reportedly 
retired in December 1994 and has asserted that he has been 
impaired occupationally, the Board finds that the evidence 
suggests that the cervical spine disease with headaches would 
cause no more than occasional problems at the present time.  
Although he has complained of pain, he has reported 
improvement with therapy, which suggests that the pain is 
significant but not debilitating.  Under these circumstances, 
the Board determines that further development for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim for a higher rating for 
cervical spine degenerative disc disease with muscular 
headaches, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  Because the 
preponderance of the evidence is against the veteran's claim, 
these provisions are not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. at 49.

II.  Earlier Effective Date for TDIU Award

Effective dates for increases in compensation, including 
TDIU, are assigned in accordance with 38 C.F.R. § 3.400(o) 
(implementing 38 U.S.C.A. § 5110(a), (b)(2)).  Under that 
regulation, the effective date of an increase in compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  In 
disability compensation cases, an effective date may also be 
assigned as of the earliest date "on which it [was] 
factually ascertainable that an increase in disability had 
occurred, if [the] claim is received within [one] year from 
such date."  Otherwise the effective date will be the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

The veteran maintains that he has been unemployable due to 
service-connected disabilities since January 1, 1995, the 
effective date of his award of disability from the Social 
Security Administration.  Review of the procedural history 
discloses that, in a February 2000 rating decision, the 
veteran was awarded TDIU after it was determined that his 
combined service-connected disability rating was 70 percent, 
effective from August 23, 1996, that he had last worked in 
December 1994, that he had met the requirements of 38 C.F.R. 
§ 4.16 as of August 23, 1996, and that he had filed for TDIU 
within a year of notification of the August 1999 rating 
decision in which the schedular requirements were met.  

Although the veteran contends that he was entitled to TDIU 
since January 1, 1995, the record does not afford a basis for 
an earlier effective date under  38 C.F.R. § 3.400(o)(2).  To 
determine the effective date, the date of receipt of claim 
and the date entitlement arose must be identified.  38 C.F.R. 
§ 3.400(o).  The Board observes that there is no additional 
document evidence or testimony in the record which could be 
construed as a pending claim for TDIU.  See 38 C.F.R. 
§ 3.1(p) (2001).  To the contrary, a written statement from 
the veteran dated in August 1996 and received August 23, 
1996, indicates that he was being treated at VA facilities 
for various medical and mental problems resulting from his 
head injury in service.  The current effective date is based 
upon the date of receipt of this document, as it served as 
the effective date for the evaluation for depression which 
combined with the other ratings for a 70 percent rating, 
served as the basis to establish unemployability from that 
date.  

As provided by the pertinent laws and regulations, the VA 
will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  If the appropriate 
rating under the pertinent diagnostic code of the rating 
schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a) (2001).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2001).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4  Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2001). 

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91. 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2001).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

In finding that August 23, 1996, is the earliest date that it 
was factually ascertainable that an increase in disability 
had occurred sufficient to support a finding of total 
disability, the Board notes that the total evaluation for the 
veteran's disabilities remained at 60 percent from September 
1993 to August 22, 1996.  The 60 percent evaluation was 
established in the RO's January 1997 rating decision 
following the Board's 1996 Remand.  That rating decision 
granted service connection for the veteran's cervical spine 
disability with headaches, as well as increased the ratings 
for the veteran's facial scarring and nerve damage and his 
right shoulder injuries.  The veteran's combined rating prior 
to that rating decision, 10 percent, had been in effect since 
January 1965.  Although the veteran contends that his 
headaches should have been rated higher from January 1993, 
the relevant fact is that his total rating was 60 percent 
prior to August 23, 1996.  Thus, it is apparent that the 
veteran did not meet the schedular requirements for TDIU 
until August 23, 1996.  

The Board must still consider whether the veteran was 
entitled to a TDIU on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1), 4.16(b) (2001).  The Board recognizes that the 
veteran was hospitalized in May 1996 for prostate surgery 
following the discovery of adenocarcinoma, and that he has 
undergone treatment for chronic pain and depression since 
prior to August 1996.  Complaints in the VA pain clinic 
relate to the face and neck as well as the right shoulder.  
However, records also show that the veteran worked until 
December 1994.  Considering the totality of the evidence, the 
Board finds that this case does not present an exceptional or 
unusual disability picture, and that there is no 
extraschedular basis for an earlier effective date for TDIU.  

The date of the veteran's unemployability claim, and the date 
it was factually ascertainable that he was entitled to TDIU, 
may liberally be construed as August 23, 1996.  38 C.F.R. § 
3.400(o) provides that the effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later, but an exception 
provides that in disability compensation cases, an effective 
date may also be assigned as of the earliest date on which it 
was factually ascertainable that an increase in disability 
had occurred, if the claim is received within one year from 
such date, otherwise the effective date will be the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1),(2). 

The CAVC has held that 38 C.F.R. § 3.400(o)(2) is for 
application only where the increase in disability precedes 
the claim, provided that the claim is also received within 
one year after the increase.  See Harper v. Brown, 10 Vet. 
App. 125 (1997).  In Harper, the Court rejected the veteran's 
argument that 38 C.F.R. § 3.400(o)(2) permits the assignment 
of an increased rating as of the date of the receipt of claim 
because the increase in disability did not occur until after 
the claim was submitted.  The Court found that the general 
rule of 38 C.F.R. § 3.400(o)(1) applied in that particular 
case because the filing of the claim preceded the increase.  
Id. at 126, 127.  

In a more recent opinion, the VA General Counsel has 
reiterated that, as held by the Court in Harper, the 
effective date of an increased rating would be the date of 
the claim only if the claim is not received within the year 
following the increase in disability.  The opinion further 
held that when a veteran submits a claim alleging an increase 
in disability within the one year prior to VA's receipt of 
the claim and medical evidence substantiates the increased 
disability, the effective date of an award of increased 
disability must be determined based upon the facts of the 
particular case.  It was noted that the record as a whole 
must be analyzed for this purpose.  See VAOPGCPREC 12-98.

When all of the evidence is reviewed in its totality, the 
Board concludes that there was no basis for an effective date 
for TDIU before August 23, 1996.  See Hazan, 10 Vet. App. at 
518 (1997).  The record suggests that the veteran stopped 
working at the end of December 1994, that he applied for 
Social Security disability in February 1995, and that the 
date of his disability according to that agency was December 
1994.  While the VA considered this information, its decision 
is based on the effect of the service-connected disabilities 
on the employability of the veteran.  For the veteran's claim 
of TDIU, the earliest date of claim in the record is August 
23, 1996.  

Thus, even assuming for the sake of discussion that the 
veteran was disabled solely due to service-connected 
disabilities as of December 1994, the proper effective date 
is in fact August 23, 1996, the date of claim.  38 C.F.R. § 
3.400(o)(2).  As such, the veteran's claim for an earlier 
effective date must be denied.  38 C.F.R. §3.400(b)(2).  
Because the preponderance of the evidence is against the 
veteran's claim after considering the entire record, the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) 
are not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. at 49.


ORDER

An increased evaluation for service-connected status post 
injuries to cranial nerves V and VII with scars of the right 
cheek, upper lip, bridge of the nose and left upper eyelid, 
currently evaluated as 30 percent disabling, is denied.

An increased evaluation of 40 percent for service-connected 
degenerative joint disease with contusion and abrasion of the 
right shoulder is granted, subject to the statutory and 
regulatory provisions governing the payment of monetary 
benefits.

An initial evaluation in excess of 20 percent for service-
connected cervical disc disease with musculoskeletal 
headaches is denied.

An effective date earlier than August 23, 1996 for assignment 
of a total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.



		
CHARLES E. HOGEBOOM
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


